Motion by petitioner to strike the respondent’s name from the roll of attorneys and counselors at law on the ground that respondent has been disbarred by virtue of a felony •conviction. Motion granted. Respondent, admitted to practice before the Bar by this court on March 8, 1955, under the name Michael Joseph Capanegro, was convicted of a felony (violation of US Code, tit 29, § 501, subd [c] willfully, unlawfully and knowingly embezzle and cause to be embezzled, extracted and converted to his own use and the use of others, moneys, funds and other assets, for legal services allegedly rendered by him on behalf of Local 1101, Communication Workers of America, when he knew that he had not in fact performed the claimed services and that said bills vastly overstated the nature and value of the services performed) in the United States District Court for the Southern District of New York on September 27, 1977. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith by reason of said conviction *1021(Matter of Chu, 42 NY2d 490). Hopkins, J. P., Latham, Rabin, Gulotta and Shapiro, JJ., concur.